Title: To Benjamin Franklin from Chaumont, [on or after 17 September 1780]
From: Chaumont
To: Franklin, Benjamin


[on or after September 17, 1780]
M. de Chaumont a L’honneur de Communiquer a Son ami M. le Docteur franklin unne Lettre quil a Receu de L’orient et qui luy prouvera que M. Jones est peu propre a faire aimer Les francais par les americains.
J’ay L’honneur aussi de prevenir mon Bon ami M. Le Docteur franklin que les derniers pacquets qu’il m’avait Confié pour L’amerique et que J’avais fait partir Sous pavillon imperial par unne Corvette partie d’ostende, ont été Jettés a la mer. La Corvette est rentrée pour en prevenir et en attendre de Nouveaus. J’escris en Consequence a M. de vergennes et Je les Luy demande pour les faire partir demain S’il est possible, parceque J’ay unne occasion Seure pour les envoyer Jusqu’au port de mer.
 
Notation: M. Chaumont Sept. 13 80
